UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Petitioner-Appellee,

v.                                                                       No. 98-6730

FREDDIE STOKELY,
Respondent-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
W. Earl Britt, Senior District Judge.
(CA-98-73-5-BR)

Submitted: March 9, 1999

Decided: March 24, 1999

Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William Arthur Webb, Federal Public Defender, Robert H. Hale,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Michael D. Bredenberg,
Special Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Freddie Stokely, a federal prisoner, seeks review of a district court
order granting the Government's motion to involuntarily commit him,
under 18 U.S.C. § 4245 (1994), and appointing a guardian to deter-
mine on Stokely's behalf whether consent for eye surgery should be
given or withheld. Stokely does not challenge the court's finding that
he suffers from a mental disease, and the record is uncontradicted that
he has a psychotic disorder. He contends, however, that the court
erred by finding that the disease was so debilitating that he could not
give informed consent to surgery and that it warranted transferring
him to a psychiatric hospital against his will. Stokely argues that the
primary purpose of such institutionalization will be to forcibly subject
him to eye surgery, which he avers he had valid reasons to refuse.

The district court properly grants a § 4245 motion if the govern-
ment proves by a preponderance of the evidence that the inmate cur-
rently suffers from a mental disease or defect requiring "custody for
care or treatment in a suitable facility." United States v. Baker, 45
F.3d 837, 840 (4th Cir. 1995). The district court's determination of
this issue is one of fact, which is reviewed by the appellate court
under a clearly erroneous standard. See United States v. Steil, 916
F.2d 485, 487 (8th Cir. 1990). A finding is clearly erroneous when
"the reviewing court is left with the definite and firm conviction that
a mistake has been committed." Faulconer v. Commissioner, 748 F.2d
890, 895 (4th Cir. 1984).

Initially, we note that there is no medical evidence in the record
suggesting that Stokely should not have been involuntarily commit-
ted. Both Stokely's treating psychiatrist and an independent psychia-
trist agree that Stokely suffers from a psychotic disorder and needs
treatment. Stokely offers only bald assertions that commitment is
unnecessary.

                    2
Despite a diagnosis of retinal detachment that was threatening the
vision in his right eye, Stokely refused further medical or surgical
supervision. Because of his history of psychotic illness, Stokely was
transferred to another prison for evaluation of his competency to
make decisions about his medical care. Stokely refused to cooperate
with the evaluation, refused to answer questions regarding his back-
ground, and refused medication. Stokely appeared unconcerned about
his medical and mental condition and claimed that his sentence had
been overturned and that he was awaiting his release within thirty
days. Stokely also stated that Senator Jesse Helms sent him a letter
telling him that he could receive eye surgery at Emory University.
The treating doctor concluded that there was no basis in reality for
Stokely's beliefs, and Stokely presented no evidence to the contrary.
The doctor also concluded that, despite involuntary injections of an
anti-psychotic medication, Stokely had not improved enough to offer
informed consent to the surgery or make decisions regarding the treat-
ment of his mental condition.

Based on our review of the record, we find that the record supports
the district court's determination that Stokely suffers from a mental
disease for which he requires custody for care or treatment in a suit-
able facility. The district court's order granting the Government's
§ 4245 motion is, therefore, affirmed. Stokely's reasons for refusing
eye surgery, while potentially valid, do not provide evidence refuting
the medical conclusions that Stokely is in need of psychiatric treat-
ment. Because the guardian is bound to consider Stokely's concerns
regarding his surgery in determining his best interests, we also affirm
the portion of the district court's order appointing an impartial guard-
ian. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    3